Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on 05/24/2021 is acknowledged.  The traversal is on the ground(s) that the species are not mutually exclusive since, it is alleged, they can be in the same embodiment.  This is not found persuasive because that is not what “mutually exclusive” means in US restriction practice.  In US restriction practice “[c]laims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first” (MPEP 806.04(f)), which is the case here. 
The requirement is still deemed proper and is therefore made FINAL.

Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
It is noted that claim 5 is rejoined in view of the examiner’s amendment below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Dohyun Ahn on 06/21/2021.

The application has been amended as follows: 

In the specification:
On page 1, in the paragraph beginning “This application”, add the phrase “, and issued as U.S. Patent No. 10,569,310 on February 25, 2020” immediately after “2017” in line 2.

Replace the abstract with the following:
A substrate processing system comprising: a heat treatment chamber configured to sublimate by-products by heat; and a substrate carrier configured to load a substrate into the heat treatment chamber, the substrate carrier including a holder for holding the substrate, and a controller configured to control operations of the heat treatment chamber, the substrate carrier, and the holder, wherein the controller is programmed to control the sublimation to, (a) maintain a temperature of the holding unit at a level equal to or higher than a predetermined temperature, while (b) inhibiting thermal damage to the substrate transfer mechanism excluding the holding unit.

In the claims:
Claim 1, replace the phrase “wherein the controller is programed to repeatedly move the holder into and out of the heat treatment chamber, wherein when the holder repeatedly moves into and out of the heat treatment chamber, a temperature of the holder is maintained at a level equal to or higher than the predetermined temperature by, once the holder moves out of the heat treatment chamber and is cooled, moving the holder again into the treatment chamber before the temperature of the holding 
Claim 2, add the word “wherein” at the end of line 6.
Claim 9, replace the phrase “wherein the controller is programed to repeatedly move the holder into and out of the heat treatment chamber, wherein when the holder repeatedly moves into and out of the heat treatment chamber, a temperature of the holder is maintained at a level equal to or higher than the predetermined temperature by, once the holder moves out of the heat treatment chamber and is cooled, moving the holder again into the treatment chamber before the temperature of the holding unit is decreased to the predetermined temperature, such that thermal damages to the substrate carrier excluding the holder is inhibited” in lines 15-25 with “wherein the controller is programmed to control the sublimation to, (a) maintain a temperature of the holding unit at a level equal to or higher than a predetermined temperature, while (b) inhibiting thermal damage to the substrate transfer mechanism excluding the holding unit, wherein the controller control includes: repeatedly moving the holding unit into and out of the heat treatment chamber, wherein when the holding unit repeatedly moves into and out of the heat treatment chamber, the temperature of the holding unit is maintained at the level equal to or higher than the predetermined temperature by, once the holding unit moves out of the heat 

Claim 5, depending from an allowed claim, rejoined an examined on the merits.  Thus, all pending claims are allowed.

Drawings
The drawings were received on 01/06/2020.  These drawings are acceptable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references are: US 2010/0162956 to Murakami et al., which teaches a substrate processing apparatus, and US 2005/0126586 to Ha et al., which teaches a semiconductor device fabrication apparatus.  The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of wherein the controller is programmed to control the sublimation to, (a) maintain a temperature of the holding unit at a level equal to or higher than a predetermined temperature, while (b) inhibiting thermal damage to the substrate transfer mechanism excluding the holding unit, wherein the controller control includes: repeatedly moving the holding unit into and out of the heat treatment chamber, wherein when the holding unit repeatedly moves into and out of the heat treatment chamber, the temperature of the holding unit is maintained at the level equal to or higher than the predetermined temperature by, once the holding unit moves out of the heat treatment chamber and is cooled, moving the holding unit again into the treatment chamber before the temperature of the holding unit is decreased to the predetermined temperature, in combination with .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715.  The examiner can normally be reached on M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ERIC W GOLIGHTLY/               Primary Examiner, Art Unit 1714